ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_01_FR.txt. 35 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quinze juin mil neuf cent cinquante-
quatre, en cinq exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République italienne, au Gouvernement de
la République française, au Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord et au Gouvernement des
États-Unis d'Amérique.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) J. Lopez OLIVAN.

Sir Arnold MCNAIR, Président, après avoir voté pour l'arrêt,
a fait la déclaration suivante :

Je suis d’accord pour conclure avec la Cour qu’elle ne peut
statuer sur les deux questions à elle soumises par la requête du
Gouvernement italien, mais les raisons qui m’ont conduit à cette
conclusion sont différentes de celles qui sont énoncées dans l’arrêt
de la Cour. A mon avis, la requête et l’institution de la procédure
présentent un vice fondamental. La Cour est priée de statuer sur
une demande de I’Italie contre l’Albanie, résultant de la loi alba-
naise du 13 janvier 1945. L’Albanie est donc un défendeur essentiel.
Mais la procédure n’a pas été intentée contre l’Albanie et la requête
ne cite pas l’Albanie comme défendeur, bien qu’il n’y ait rien dans
la déclaration de Washington qui empéche le Gouvernement italien
de faire de l’Albanie un défendeur. Je ne puis voir comment un
Etat A, désireux que la Cour statue sur sa demande contre un Etat
B, peut valablement saisir la Cour de cette demande sans faire de
l'État B un défendeur — quel que soit le nombre des autres Etats
qui pourraient étre défendeurs.

20
36 AFFAIRE DE L’OR MONÉTAIRE (ARRÊT DU 15 VI 54)

M. Reap, juge, se prévalant du droit que lui confère l’article 57
du Statut, joint à l’arrêt l’exposé de son opinion individuelle.

M. Levi CARNEIRO, juge, se prévalant du droit que lui confère
l'article 57 du Statut, joint à l'arrêt l'exposé de son opinion
dissidente.

(Paraphé) J. G. G.
(Paraphé) J. L. O.

ZT
